DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection under 35 USC 112 second were withdrawn due to applicant amendment.

Priority
This application discloses and claims only subject matter disclosed in prior application no 15/889,061, filed 02/05/2018 which claims priority of application14/976165, filed 12/21/2015, which claims priority to U.S. Provisional Application No. 62/241,277 filed October 14, 2015, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitute a continuation. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Based on prior history of case 15/889,061 and the prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant’s independent claims as amended, instantiate a logical device of the first platform using a first private key corresponding to the first platform, the first private key stored in a first storage device of the first platform; in response to a migration request, 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498